Exhibit 2.1 SEPARATION AND DISTRIBUTION AGREEMENT by and among ATLAS RESOURCE PARTNERS, L.P., ATLAS RESOURCE PARTNERS GP, LLC, ATLAS ENERGY, L.P., and ATLAS ENERGY GP, LLC Dated as of February 23, 2012 SEPARATION AND DISTRIBUTION AGREEMENT This SEPARATION AND DISTRIBUTION AGREEMENT (this “ Agreement ”), dated as of February 23, 2012, is by and among Atlas Resource Partners, L.P., a Delaware limited partnership (the “ Partnership ”), Atlas Resource Partners GP, LLC, a Delaware limited liability company and the general partner of the Partnership (the “ General Partner ”), Atlas Energy, L.P., a Delaware limited partnership (“ Atlas Energy ”), and Atlas Energy GP, LLC, a Delaware limited liability company and the general partner of Atlas Energy (“ Atlas Energy GP ”). Capitalized terms used and not otherwise defined in this Agreement have the meanings ascribed to such terms in Article
